

116 HR 5509 IH: Identifying Drug Cartels as Terrorists Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5509IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Fitzpatrick (for himself and Mr. Brindisi) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo deem certain cartel organizations to be foreign terrorist organizations pursuant to section 219
			 of the Immigration and Nationality Act, and for other purposes.
	
 1.Short titleThis Act may be cited as the Identifying Drug Cartels as Terrorists Act of 2019. 2.Certain cartels as foreign terrorist organizationsThe following organizations are hereby deemed to be foreign terrorist organizations pursuant to section 219 of the Immigration and Nationality Act (8 U.S.C. 1189):
 (1)The Gulf Cartel. (2)The Jalisco New Generation Cartel.
 (3)The Beltran Leyva Cartel. (4)The Juarez Cartel.
 (5)The Los Zetas Cartel. (6)The Sinaloa Cartel.
 (7)The Tijuana Cartel. 